                       Case 21-12012-abl                      Doc 10        Entered 04/28/21 22:01:05                      Page 1 of 2
                                                               United States Bankruptcy Court
                                                                     District of Nevada
In re:                                                                                                                 Case No. 21-12012-abl
PARNELL SR COLVIN                                                                                                      Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0978-2                                                  User: mallmm                                                                Page 1 of 1
Date Rcvd: Apr 26, 2021                                               Form ID: pdf922                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 28, 2021:
Recip ID                 Recipient Name and Address
db                     + PARNELL SR COLVIN, 6681 TARA AVE, LAS VEGAS, NV 89146-5104

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 28, 2021                                             Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 26, 2021 at the address(es) listed below:
Name                               Email Address
BRIAN D. SHAPIRO
                                   brian@trusteeshapiro.com nv22@ecfcbis.com;kristin@trusteeshapiro.com;connie@brianshapirolaw.com

U.S. TRUSTEE - LV - 7
                                   USTPRegion17.LV.ECF@usdoj.gov


TOTAL: 2
              Case 21-12012-abl           Doc 10       Entered 04/28/21 22:01:05            Page 2 of 2




            Entered on Docket
     ___________________________________________________________________
         April 26, 2021


NVB 1006C (Rev. 12/20)


                                UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEVADA


IN RE:                                                           BK−21−12012−abl
                                                                 CHAPTER 7
PARNELL SR COLVIN

                                                                 ORDER DENYING
                                    Debtor(s)                    DEBTOR'S APPLICATION
                                                                 FOR WAIVER OF THE
                                                                 CHAPTER 7 FILING FEE




Upon consideration of the debtor's "Application for Waiver of the Chapter 7 Filing Fee," the court orders that the
application be:

DENIED.

The waiver of filing fees is denied. The debtor shall pay the chapter 7 filing fee according to the following terms:

$ 80.00 within 5 days of filing petition
$ 80.00 within 60 days of filing petition
$ 80.00 within 90 days of filing petition
$ 98.00 within 120 days of filing petition

PLEASE NOTE: Debtors cannot make filing fee payments with a personal check or personal credit card. The court
only accepts amounts specified in this order. Payments made in cash are not accepted.
Until the filing fee is paid in full, the debtor shall not make any additional payment or transfer any additional
property to an attorney or any other person for services in connection with this case.

IF THE DEBTOR FAILS TO TIMELY PAY THE FILING FEE IN FULL OR TO TIMELY MAKE
INSTALLMENT PAYMENTS, THE COURT MAY DISMISS THE DEBTOR'S CHAPTER 7 CASE.



                                                           ###
